PER CURIAM.
Judge Ray Gatlin and Gerra Gatlin appeal an order denying attorney fees, which they sought on the authority of section 73.092(2), Florida Statutes (1997), for legal services performed in connection with an unsuccessful administrative proceeding by which appellants sought to revoke certain environmental permits granted to the state in furtherance of an eminent domain action. Because, on the facts of this record, we conclude that the administrative proceeding here was not an integral part of either the eminent domain or the inverse condemnation proceeding relating to ap*1233pellant’s property, see State, Dep’t of Transp. v. Beta Developers, Inc., 554 So.2d 555 (Fla. 1st DCA 1989) and Schick v. Florida, Dep’t of Agriculture and Consumer Servs., 586 So.2d 452 (Fla. 1st DCA 1991), the administrative proceeding was not a “supplemental proceeding” under section 73.092(2). Accordingly, we affirm the denial of an attorney’s fee.
ERVIN, VAN NORTWICK AND BROWNING, JJ., CONCUR.